DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.  The prior art fails to teach a gas turbine engine comprising: a bypass ratio greater than about ten (10); a fan supported on a fan shaft and having a plurality of fan blades; a gear system connected to the fan shaft, a plurality of planetary gears, a first set of opposed angled ring gear teeth separated from a second set of opposed angled ring gear teeth, wherein a lubricant flow path is located axially between the first set of opposed angled ring gear teeth and the second set of opposed angled ring gear teeth; a gear system support relative to a fixed housing facilitating segregation of vibrations; an annular channel axially aligned with the lubricant flow path; and a low pressure turbine with an inlet, an outlet, and a low pressure turbine pressure ratio greater than 5:1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659